EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1.	(Currently Amended) A computerized method for a contextual payment and account management infrastructure comprising:
providing, by a processor of a transaction processing server, to a mobile device [[for]];
receiving, by the processor from the interactive GUI portal of the mobile device, a first input of a first payment account, said first input comprising one of the following: information on [[an]] the transaction 
retrieving, by the processor, parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule;
, by the processor from the interactive GUI portal of the mobile device, a second input of a second payment account, said second input comprising one of the following: information on a second transaction processing server of the second payment account, an account number of the second payment account, and a card type of the second payment account, and benefit information associated with the second payment account, wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA);
retrieving, by the processor, parameters associated with the second payment account, said parameters comprising a payment rule of the second payment account and at least one of the following: an account balance, a payment due date, 
wherein the first payment account is different from the second payment account;
aggregating, by the processor, the parameters of the first payment account and the parameters of the second payment account;
providing, by the processor to the interactive GUI portal of the mobile device, that includes the aggregated parameters of the first payment account and the second payment account, wherein the unified GUI screen provides the parameters of the first payment account in a first display region and provides the parameters[[,]] including the benefit balance[[,]] of the second payment account in a second display region;
receiving, by the processor from the interactive GUI portal of the mobile device, a completed payment transaction using the first payment account 
, by the processor, the first payment account, without additional inputs from a user, automatically, and identifying, by the processor, a purchased product and purchase amount in the completed payment transaction that meets the payment rule of the second payment account and maximizes the benefit balance of the second payment account based on descriptions of the purchased product;
providing, by the processor to the interactive GUI portal of the mobile device, 

receiving, by the processor from the interactive GUI portal of the mobile device, a confirmation selection by the user from the post-payment GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account from the mobile device to process the payment order and the payment amounts;
providing, by the processor to the interactive GUI portal on the mobile device, 
receiving, by the processor from the interactive GUI portal of the mobile device, a confirmation from the user via the confirmation GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account; and
crediting, by the processor, all or a portion of the purchase amount of the purchased product to the first payment account and deducting, by the processor, all or a portion of the purchase amount of the purchased product to the second payment account by communicating with the second transaction processing server 

Claim 2.	(Currently Amended) The computerized method of claim 1, wherein providing providing, by the processor to the mobile device, 

Claim 3.	(Previously Presented) The computerized method of claim 1, wherein the benefit information associated the second payment account comprises benefit information associated with a tax-advantaged financial account.

Claim 4.	(Currently Amended) The computerized method of claim 1, wherein all or a portion of the payment amounts between to be transferred from the first payment account to the second payment accounts [[is]] includes an uneven split between the first payment account and the second payment accounts.

Claim 5.	(Currently Amended) The computerized method of claim 1, wherein providing providing, by the processor to the interactive GUI portal of the mobile device, 

Claim 6.	(Previously Presented) The computerized method of claim 1, further comprising determining a maximum benefit amount of the payment transaction.

Claim 7.	(Currently Amended) The computerized method of claim 1, further comprising providing, by the processor to the interactive GUI portal of the mobile device, a historical payment screen of the second payment account in response to receiving, by the processor from the interactive GUI portal of the mobile device, a selection of the second payment account on the unified GUI screen on the mobile device.

Claim 8.	(Currently Amended) A computerized method for a contextual payment and account management infrastructure comprising:
providing, by a processor of a transaction processing server, to a mobile device [[for]];
receiving, by the processor from the interactive GUI portal of the mobile device, a first input of a first payment account, said first input comprising one of the following: information on [[an]] the transaction 
retrieving, by the processor, parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule;
retrieving, by the processor, parameters associated with an alternative payment account from a different account processing server managing the alternative account, said parameters comprising a benefit balance and a payment rule of the alternative account;
providing, by the processor to the interactive GUI portal of the mobile device, that includes the parameters of the first payment account in a first display region and the parameters the alternative payment account in a second display region, wherein the first payment account comprises a first tax-advantaged benefit payment account and the alternative payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA);
detecting, by the processor, a completed payment transaction processed by the first payment account;
identifying, by the processor, without additional inputs from a user, automatically, 

providing, by the processor to the interactive GUI portal of the mobile device, 

receiving, by the processor from the interactive GUI portal of the mobile device, a selection by the user from the settlement GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the alternate payment account;
providing, by the processor to the interactive GUI portal of the mobile device, portal all or a portion of the payment amount to be credited to the first payment account and all or a portion of the payment amount that is to be deducted from the alternate payment account;
receiving, by the processor from the interactive GUI portal of the mobile device, a confirmation from the user via the confirmation GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the alternate payment account; and
, by the processor, the payment transaction to the different transaction 

Claim 9.	(Currently Amended) The computerized method of claim 8, wherein detecting comprises detecting, by the processor, the payment transaction processed [[by]] in relation to the first payment account or the second payment account outside the interactive GUI portal.

Claim 10.	(Previously Presented) The computerized method of claim 8, wherein the benefit information associated the second payment account comprises benefit information associated with a tax-advantaged financial account.

Claim 11.	(Currently Amended) The computerized method of claim 8, further comprising determining, by the processor, a maximum benefit amount of the payment transaction.

Claim 12.	(Currently Amended) The computerized method of claim 8, further comprising crediting, by the processor, all or a portion of the purchase amount of the purchased product to the first payment account.

Claim 13.	(Currently Amended) The computerized method of claim 8, further comprising providing, by the processor to the interactive GUI portal of the mobile device, receiving a selection of the second payment account on unified GUI screen on the mobile device.

Claim 14.	(Original) The computerized method of claim 8, wherein the alternative payment account comprises a tax-advantaged financial account.

Claim 15.	(Currently Amended) A non-transitory computer readable medium stored thereon computer-executable instructions embodied in a software product executed by a processor of an transaction processing server, wherein the computer-executable instructions comprising:
providing 
receiving, from the interactive GUI of the mobile device, a first input of a first payment account, said first input comprising one of the following: information on [[an]] the transaction 
retrieving parameters associated with the first payment account, said parameters comprising at least one of the following: an account balance, a payment due date, and a payment rule;
, from the interactive GUI of the mobile device, a second input of a second payment account, said second input comprising a second transaction managing the second payment account, and at least one of an account number of the second payment account, and a card type of the second payment account, and benefit information associated with the second payment account, wherein the first payment account comprises a first tax-advantaged benefit payment account, wherein the second payment account comprises a second tax-advantaged benefit payment account, wherein the first and second tax-advantaged benefit payment accounts each comprises at least one of a flexible spending account (FSA), a health savings account (HSA), and a health reimbursement account (HRA);
the second transaction processing server and retrieving parameters associated with the second payment account, said parameters comprising a payment rule associated with the second payment account and at least one of the following: an account balance, a payment due date, 
wherein the first payment account is different from the second payment account;
aggregating the parameters of the first payment account and the parameters of the second payment account;
providing, to the interactive GUI of the mobile device, 
monitoring transactions of the first payment account and transactions of the second payment account;
identifying a particular completed transaction of the monitored transactions of the first payment account in response to the particular completed transaction associating with one of the parameters of the second payment account;
, without additional input from the user, automatically, a purchased product and purchase amount in the completed payment transaction that meets the payment rule of the second payment account and maximizes the benefit balance of the second payment account based on descriptions of the purchased product;
providing, to the interactive GUI of the mobile device, they would like to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account;

receiving, from the interactive GUI of the mobile device, a confirmation selection by the user from the post-payment GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account from the mobile device to process the payment order and the payment amounts;
providing, to the interactive GUI of the mobile device, 
receiving, from the interactive GUI of the mobile device, a confirmation from the user via the confirmation GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account; and
providing, to the second transaction processing server, for processing using the second payment account to modify the completed payment transaction.

Claim 16.	(Original) The non-transitory computer readable medium of claim 15, wherein identifying comprises identifying the particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account during checkout.

Claim 17.	(Original) The non-transitory computer readable medium of claim 15, wherein identifying comprises identifying the particular transaction of the monitored transactions of the first payment account in response to the particular transaction associating with one of the parameters of the second payment account after checkout.

Claim 18.	(Original) The non-transitory computer readable medium of claim 15, further comprising providing a management GUI for managing information about the first payment account and the second payment account.

Claim 19.	(Currently Amended) The computer readable medium of claim 15, further comprising connecting with transaction processing server via application programming interface (API).

Claim 20.	(Original) The computer readable medium of claim 15, wherein monitoring comprises monitoring one of the following of the transactions of the first payment account and the transactions of the second payment account: SMS messages, email messages, and notifications from the mobile device.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record are US 20140279474 A1 (Evans) directed to multi-purse one card transaction device, US 20110191149 A1 (Blackhurst) directed to customer selected payment clearinghouse, and US 8892462 B1 (Borovsky) directed to proxy card payment with digital payment receipt. Evans teaches recommending an alternate tax advantaged payment card/account during a transaction. Blackhurst teaches providing payment-related offers to the customer prior to the customer making the payment account decision. Borovsky teaches providing the customer with an ability to change the payment account with a digital receipt after authorization but before settlement.
However, none of references teach receiving a completed payment transaction using the first payment account, using the payment account, without additional inputs from a user, automatically, and identifying a purchased product and purchase amount in the completed payment transaction that meets the payment rule of the second payment account and maximizes the benefit balance of the second payment account based on descriptions of the purchased product; providing a post-payment GUI screen that includes a textual message indicating to the user that the purchased product meets the payment rule of the second payment account and asking the user if they would like to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account; receiving a confirmation selection by the user from the post-payment GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account from the mobile device to process the payment order and the payment amounts; providing a confirmation GUI screen that displays to the user on the interactive GUI portal all or a portion of the payment amount to be credited to the first payment account and all or a portion of the payment amount that is to be deducted from the second payment account; receiving a confirmation from the user via the confirmation GUI screen to transfer all or a portion of the payment amount for the purchased product from the first payment account to the second payment account; and crediting all or a portion of the purchase amount of the purchased product to the first payment account and deduct deducting, by the processor, all or a portion of the purchase amount of the purchased product to the second payment account by communicating with the second transaction processing server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692